Name: 2004/537/EC, Euratom:Council Decision of 29 June 2004 appointing the Secretary-General, High Representative for the Common Foreign and Security Policy, of the Council of the European Union
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2004-07-07; 2006-05-30

 7.7.2004 EN Official Journal of the European Union L 236/16 COUNCIL DECISION of 29 June 2004 appointing the Secretary-General, High Representative for the Common Foreign and Security Policy, of the Council of the European Union (2004/537/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121(2) thereof, HAS DECIDED AS FOLLOWS: Article 1 Mr Javier SOLANA MADARIAGA is hereby appointed Secretary-General, High Representative for the Common Foreign and Security Policy, of the Council of the European Union for a period of five years with effect from 18 October 2004. Article 2 This Decision shall be notified to Mr Javier SOLANA MADARIAGA by the President of the Council. It shall be published in the Official Journal of the European Union. Done at Brussels, 29 June 2004. For the Council The President B. AHERN